REDMANN, Judge.
After a judgment signed April 23, 1973, dismissing a rule for preliminary injunction, plaintiff moved for a new trial April 25, and after denial of that motion May 21, filed a petition for appeal on May 23.
Obliged to note timeliness of appeals, Orrell v. Southern Farm Bur. Cas. Ins. Co., 248 La. 576, 180 So.2d 710 (1965), we point out that this appeal was not taken within the 15 days “from the date of the order or judgment” allowed by C.C.P. art. 3612. Plaintiff’s application for a new trial did not extend this period; Morris v. Transtates Petr., Inc., 258 La. 311, 246 So.2d 183 (1971).
On our own motion, the appeal is dismissed.